DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a notice of allowability for application 17/049631.   Claims 12-14, and 16-24 are pending.
Information Disclosure Statement
Applicant IDS filed 02/07/2022 has been considered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Nathan Smith on 02/07/2022.
The application claims 12 and 22 have been amended to read as follows: 

12. A parking lock unit for a drive assembly, comprising: 
a parking lock housing, 
a parking ratchet wheel comprising a connecting portion and an engagement portion which are connected to one another via a web portion extending at an inclined angle, wherein the connecting portion of the parking ratchet wheel is rotationally fixedly connected to a rotatable part of the drive assembly which is rotatably supported about an axis of rotation by at least one bearing, 
a locking element which is supported in the parking lock housing and is arranged to lock and release a rotational movement of the parking ratchet wheel about a longitudinal axis of the parking ratchet wheel, and 

wherein the parking ratchet wheel is formed such that the engagement portion is axially offset with respect to the connecting portion; 
wherein a width of a wall of the web portion increases, at least in a partial region, from radially outside to radially inside such that stresses occurring in this partial region are at least substantially constant.


22. A drive assembly for electromotively driving a motor vehicle, comprising: 
a parking lock unit including a parking lock housing, a parking ratchet wheel with a connecting portion and an engagement portion which are connected to one another via a web portion extending at an inclined angle, wherein the connecting portion is rotationally fixedly connected to a rotatable part of the drive assembly that is rotatably supported about an axis of rotation by at least one bearing, the parking lock unit further including a locking element which is supported in the parking lock housing and is arranged to lock and release a rotational movement of the parking ratchet wheel about a longitudinal axis of the parking ratchet wheel, and a controllable locking actuator which is arranged to reversibly transfer the locking element into a position locking the parking ratchet wheel and a position releasing the parking ratchet wheel, wherein the parking ratchet wheel is formed such that the engagement portion is axially offset with respect to the connecting portion; 

an electric motor connected to the housing assembly and having a motor shaft which is rotatably drivable; 
at least one transmission shaft; and 
a power splitting unit; 
wherein the motor shaft, the at least one transmission shaft and the power splitting unit are each rotatably supported in the housing assembly and are connected to each other via at least one gear stage for transmitting motion and torque, and 
wherein the rotatable part to which the parking ratchet wheel is connected in a rotationally fixed manner is one of the parts motor shaft, transmission shaft and power splitting unit; 
wherein a width of a wall of the web portion increases, at least in a partial region, from radially outside to radially inside such that stresses occurring in this partial region are at least substantially constant.

The following is an examiner’s statement of reasons for allowance: Regarding claims 12 and 22 the following limitations are not found or made obvious in the prior art; “wherein a width of a wall of the web portion increases, at least in a partial region, from radially outside to radially inside such that stresses occurring in this partial region are at least substantially constant.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855. The examiner can normally be reached Mon, Tues, Friday 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A MANLEY/Primary Examiner, Art Unit 3659